Detailed Action
This is the first office action on the merits for US application number 17/148,933.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a bracket surrounding the first, second, third, fourth, fifth, sixth, seventh and eighth links of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that while paragraph 53 discloses that bracket 210 surrounds these eight links, Fig. 1 show links extending outside of bracket 210, i.e. that bracket 210 does not surround, i.e. “to enclose on all sides” (https://www.merriam-webster.com/dictionary/surround) the eight links. As there appears to be no disclosure of how bracket 210 surrounds the eight links, Examiner suggests cancelling claim 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: push-to-connect assembly in claim 3 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (US 2005/0209597).
As to claim 1, Long discloses a surgical extractor (10, Figs. 1-13, abstract) comprising: a first arm (portion of 16 between pin 46/hole 68 and pin 50/hole 70, i.e. lower portion of 16 as shown in Figs. 7 and 7B) having a proximal end and a distal end (Figs. 7 and 7B); and a second arm (portion of 22 between pin 48/hole 72 and pin 30/hole 74, i.e. lower portion of 22 as shown in Figs. 7 and 7C) having a proximal end and a distal end (Figs. 7 and 7C); and an adjustment assembly (66, 64, 14, 32, 28, 32) operatively connected to the first and second arms (Fig. 7), the adjustment assembly including: first and second links (28, right portion of 32 as shown in Fig. 7) pivotably connected to a first side of the first arm (Fig. 7), third and fourth links (30, left portion of 32 as shown in Fig. 7) pivotably connected to a first side of the second arm (Fig. 7), an adjustment mechanism including: a driven shaft (66, Figs. 7 and 7A) capable of rotating relative to the first and second arms (Figs. 7 and 7A, ¶s 67-69) and operating to move the first arm and the second arm toward and away from the driven shaft by respective pivoting of the first and second links and of the third and fourth links (Figs. 7 and 7A, ¶s 67-69), and a drive shaft (64, 38, Figs. 7 and 7A) capable of use for driving rotation of the driven shaft (Figs. 7 and 7A, ¶s 67-69).
As to claim 2, Long discloses a handle assembly (92, Fig. 10) capable of operably attaching to the adjustment mechanism (Figs. 7, 7A, 10, and 11, ¶83) capable of use for rotating the drive shaft (via 92, Figs. 10 and 11); a first jaw (upper portion of 16 as shown in Figs. 7 and 7B) capable of attaching to the distal end of the first arm (Figs. 7 and 7B); and a second jaw (upper portion of 22 as shown in Figs. 7 and 7C) capable of attaching to the distal end of the second arm (Figs. 7 and 7C). 
As to claim 10, Long discloses that the driven shaft includes a proximal end (lower portion of 66 as shown in Fig. 7A) and a threaded remainder portion (upper portion of 66 as shown in Fig. 7A, Fig. 7A), and wherein the proximal end is spaced from the proximal ends of the first and second arms (Fig. 7). 
As to claim 11, Long discloses a stationary screw jack nut (central portion of 32 as shown in Figs. 7 and 7A) that rotatably receives the driven shaft (Fig. 7A), and a moveable screw jack nut (14) that threadedly receives the threaded remainder portion (Fig. 7A).

As to claim 1, Long, in an alternate interpretation, discloses a surgical extractor (10, Figs. 1-13, abstract) comprising: a first arm (portion of 16 between pin 46/hole 68 and pin 50/hole 70, i.e. lower portion of 16 as shown in Figs. 7 and 7B) having a proximal end and a distal end (Figs. 7 and 7B); and a second arm (portion of 22 between pin 48/hole 72 and pin 30/hole 74, i.e. lower portion of 22 as shown in Figs. 7 and 7C) having a proximal end and a distal end (Figs. 7 and 7C); and an adjustment assembly (66, 64, 14, 32, 28, 32) operatively connected to the first and second arms (Fig. 7), the adjustment assembly including: first and second links (front portion of 28 as shown in Figs. 7 and 8, front-right portion of 32 as shown in Figs. 7 and 8) pivotably connected to a first side of the first arm (Figs. 7 and 8), third and fourth links (front portion of 30 in Figs. 7 and 8, front-left portion of 32 as shown in Figs. 7 and 8) pivotably connected to a first side of the second arm (Figs. 7 and 8), an adjustment mechanism including: a driven shaft (66, Figs. 7 and 7A) capable of rotating relative to the first and second arms (Figs. 7 and 7A, ¶s 67-69) and operating to move the first arm and the second arm toward and away from the driven shaft by respective pivoting of the first and second links and of the third and fourth links (Figs. 7 and 7A, ¶s 67-69), a drive shaft (64, 38, Figs. 7 and 7A) capable of use for driving rotation of the driven shaft (Figs. 7 and 7A, ¶s 67-69).
As to claim 8, Long, in an alternate interpretation, discloses that the adjustment assembly further includes: fifth and sixth links (rear portion of 28 as shown in Figs. 7 and 8, rear-right portion of 32 as shown in Figs. 7 and 8) pivotably connected to a second side of the first arm (Figs. 7 and 8); and seventh and eighth links (rear portion of 30 in Figs. 7 and 8, rear-left portion of 32 as shown in Figs. 7 and 8) pivotably connected to a second side of the second arm (Figs. 7 and 8). 
As to claim 9, Long, in an alternate interpretation, discloses a bracket (lower portion of 14) partially surrounding the first, third, fifth, and seventh links.

Claim(s) 1, 10, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinner (US 6,017,342).
As to claim 1, Rinner discloses a similar surgical tool (Figs. 1-12) capable of extraction (when compressing an implant when acting as a compression instrument as disclosed in the abstract) comprising: a first arm (36); a second arm (37); a handle assembly (65); and an adjustment assembly (10/21, 10/22, 11/29, 11/31, 63, 64, 54, 57, 53, Figs. 1, 2, 6, and 12) operatively connected to the first and second arms (Fig. 1), the adjustment assembly including: a first link (upper portion of front portion of 10 as shown in Fig. 1, e.g. 10/21 of Fig. 4 that is above 12 in Fig. 1) and a second link (upper portion of front portion of 11 as shown in Fig. 1, e.g. 11/29 of Fig. 6 that is above 12 in Fig. 1, 63) pivotably connected to a first side of the first arm (Fig. 1), a third link (lower portion of front portion of 11 as shown in Fig. 1, e.g. 11/29 of Fig. 6 that is below 12 in Fig. 1) and a fourth link (lower portion of front portion of 10 as shown in Fig. 1, e.g. 10/21 of Fig. 4 that is below 12 in Fig. 1, 64) pivotably connected to a first side of the second arm (Fig. 1), an adjustment mechanism (53) including: a driven shaft (right portion of 53 as shown in Fig. 1) capable of rotating relative to the first and second arms (Fig. 1) and operating to move the first arm and the second arm toward and away from the driven shaft by respective pivoting of the first and second links and of the third and fourth links (Fig. 1), and a drive shaft (left portion of 53 as shown in Fig. 1) capable of use for driving rotation of the driven shaft (Fig. 1). 
As to claim 10, Rinner discloses that the driven shaft includes a proximal end (Fig. 11) and a threaded remainder portion (Fig. 12), and wherein the proximal end is spaced from the proximal ends of the first and second arms (Fig. 1). 
As to claim 11, Rinner discloses a stationary screw jack nut (57) that rotatably receives the driven shaft (Fig. 11), and a moveable screw jack nut (54) that threadedly receives the threaded remainder portion (Fig. 12).
As to claim 12, Rinner discloses that second ends of the first and third links are pivotably connected to the stationary screw jack nut (via pin 12, Fig. 1), and wherein second ends of the second and fourth links are pivotably connected to the moveable screw jack nut (via 56, Figs. 1 and 12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Liou (US 2007/0163084).
Long discloses the invention of claim 2.
As to claim 3, Long is silent to the handle assembly comprises a push-to-connect assembly structured to releasably couple to a proximal end of the drive shaft. As to claim 4, Long is silent to the drive shaft includes an annular groove adjacent the proximal end thereof. As to claim 5, Long is silent to the push-to-connect assembly comprises an actuator operable to move transversely to a longitudinal axis of the drive shaft to engage and disengage the annular groove. As to claim 6, Long is silent to the push-to-connect assembly further comprises a biasing member biasing the actuator into engagement with the annular groove. As to claim 7, Long is silent to the handle assembly comprises a T- handle. 
Liou teaches a tool (10, Figs. 1-5) comprising: a handle assembly (Figs. 1-2) operably attached to a shaft (40) via cooperating hexagonal engaging portions (14, 19, upper portion of 42 as shown in Figs. 3-5, Fig. 2, ¶s 21 and 25). As to claim 3, Liou teaches that the handle assembly further comprises a push-to-connect assembly (Figs. 1-5) structured to releasably couple to a proximal end of the drive shaft (Figs. 3-5). As to claim 4, Liou teaches that the drive shaft includes an annular groove (43, Figs. 3-5, ¶24) adjacent the proximal end thereof (Figs. 3-5, ¶24). As to claim 5, Liou teaches that the push-to-connect assembly comprises an actuator (30) capable of operating to move transversely to a longitudinal axis of the drive shaft to engage and disengage the annular groove (Figs. 1-5). As to claim 6, Liou teaches that the push-to-connect assembly further comprises a biasing member (20) biasing the actuator into engagement with the annular groove (Fig. 5, ¶26). As to claim 7, Liou teaches that the handle assembly comprises a T-handle (Figs. 1 and 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the handle assembly, drive shaft, and corresponding connection as disclosed by Long so that the handle is removably attachable and T-shaped, the drive shaft comprises an annular groove, and the corresponding connection includes hexagonally shaped cooperating surfaces and a spring-biased actuator as taught by Liou in order to enable the handle to be selectively attached or removed (Liou Figs. 1-5) simply using only one hand (Liou ¶s 7 and 8), i.e. to maintain the position of the drive shaft within the handle during operation (Long Figs. 7 and 7A) and thereby the relative positioning of the arms in an implant gripping position during impaction with the hammer for extracting the implant (Long 12, Fig. 10) while permitting removal of the handle for cleaning as well as when desired by the surgeon.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Collins (US 2012/0253469).
As to claims 13 and 14, Long discloses the invention of claim 1 as well as the driven shaft and tensioning shaft being integral (Fig. 7A, ¶69).
Long is silent to a proximal end of the driven shaft includes a socket. As to claim 14, Long is silent to a distal end of the drive shaft includes a cooperating head to engage with the socket of the driven shaft. 
Collins teaches a similar surgical impacting tool (Figs. 1-13, abstract) comprising: a first arm (50A, Figs. 5 and 6, ¶43) and a second arm (50B, Figs. 5 and 6, ¶43); a first and second links (52, 54) pivotably connected to a first side of the first arm (Figs. 5 and 6, ¶43); an adjustment mechanism including: a driven shaft (64, 60, ¶s 38, 42, and 44) capable of rotating relative to the first and second arms (via pins 62s, Figs. 5 and 6, ¶44) capable of operating to move the first arm and the second arm toward and away from the driven shaft by respective pivoting of the links (Fig. 13, ¶54), and a drive shaft (84) capable of use for driving rotation of the driven shaft (Figs. 5 and 6, ¶54), a housing (32) containing the drive shaft and the driven shaft (Figs. 5, 6, and 13), wherein the drive shaft extends through a proximal end of the housing and the driven shaft extends through a distal end of the housing (Figs. 5, 6, and 13), wherein a proximal end of the driven shaft includes a socket (88, Figs. 5, 6, and 13, ¶54). As to claim 14, Collins teaches that a distal end of the drive shaft includes a cooperating head (86, Figs. 5, 6, and 13, ¶54) capable of use to engage with the socket of the driven shaft (Figs. 5, 6, and 13, ¶54).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the integral connection between the driven shaft and drive shaft as disclosed by Long to be comprised of distinct parts of a driven shaft socket and drive shaft cooperating head coupled within the housing as taught by Collins in order to use the drive shaft to rotationally drive the driven shaft to cause translation and movement of the links (Collins Figs. 5, 6, and 13, ¶54), i.e. to provide a known alternative coupling for transmitting rotation from one structure to another. In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the driven shaft and drive shaft as distinct parts of a driven shaft socket and drive shaft cooperating head coupled within the housing as taught by Collins, since constructing a formerly integral structure in various elements involves only routine skill in the art. 



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Richelsoph et al. Collins (US 5,282,805, hereinafter “Richelsoph”).
As to claim 15, Long discloses the invention of claim 1 as well as a strike plate (90, ¶83) including: a substantially planar member (Figs. 10 and 13) having a first striking surface (lower surface as shown in Figs. 10 and 13) and a second striking surface (upper surface as shown in Figs. 10 and 13) opposite the first striking surface (Figs. 10 and 13).
Long is silent to a multisided through opening configured to receive a multisided shaft portion of the surgical extractor. 
Richelsoph teaches a similar surgical impacting tool (Figs. 1-2, abstract) comprising: a shaft (20, 42, 28, Figs. 1 and 2), an impact surface (44), a plate (64) including: a substantially planar member (Fig. 1) having a first surface and a second surface opposite the first striking surface (Fig. 1); and a multisided through opening (upper opening of 64 as shown in Fig. 1 to have 5 generally linear surfaces/sides) capable of receiving a multisided shaft portion of the surgical shaft (42, Fig. 1, col. 3 line 29). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the connection between the strike plate and drive shaft as disclosed by Long to be comprised of distinct parts of a multisided opening in the plate and a correspondingly multisided shaft portion as taught by Richelsoph in order to use a known interface for engaging two components (Richelsoph Fig. 1, col. 3 lines 28-30), i.e. to provide a known alternative coupling. In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the strike plate and drive shaft as distinct parts of a multisided opening and correspondingly multisided drive shaft portion d as taught by Richelsoph, since constructing a formerly integral structure in various elements involves only routine skill in the art. 

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Stad et al. (US 2006/0074432, hereinafter “Stad”).
As to claims 16-20, Long discloses the invention of claim 1 as well as a jaw (upper portion of 16 as shown in Figs. 7 and 7B) having a proximal end (central portion of 16 as shown in Figs. 7 and 7B, i.e. above 68 and below 18 as shown in Fig. 7B) capable of attachment to the distal end of the first arm (Figs. 7 and 7B) and a distal end (18) capable of use for engaging an implant (Figs. 7 and 7B, ¶57).
Long is silent to a biased latch adjacent the distal end of the first arm for releasably engaging the proximal end of the jaw. As to claim 17, Long is silent to at least one male member carried by the proximal end of the jaw and at least one female opening at the distal end of the first arm for receiving the at least one male member. As to claim 18, Long is silent to the biased latch releasably engages the at least one male member. As to claim 19, Long is silent to the at least one male member includes a notch for receiving the biased latch. As to claim 20, Long is silent to the biased latch includes a button for moving the biased latch from engagement with the proximal end of the jaw.
Stad teaches a similar surgical tool (10, Figs. 1-3 and 5) comprising: a first arm (upper 14 as shown in Fig. 1, ¶21) and a second arm (lower 14 as shown in Fig. 1, ¶21); first and second links (27s, Fig. 3), a driven shaft (upper 25 as shown in Fig. 2), and a drive shaft (lower 25 as shown in Fig. 2, ratchet bar and leaf springs shown in Fig. 2); a jaw (upper 16 as shown in Fig. 1) having a proximal end (upper 34 as shown in Fig. 1) capable of use for attachment to the distal end of the first arm (Fig. 2, ¶25) and a distal end (left portion of upper 16 as shown in Fig. 1) capable of use for engaging an implant (Fig. 1, ¶20); and a biased latch (20, 21, 22, 24, 44, Fig. 3, ¶s 26 and 27) adjacent the distal end of the first arm (Figs. 1-3) capable of use for releasably engaging the proximal end of the jaw (Figs. 1-3, ¶s 26 and 27). As to claim 17, Stad teaches at least one male member (34) carried by the proximal end of the jaw (Figs. 1 and 3, ¶26) and at least one female opening (32) at the distal end of the first arm (Figs. 1 and 3, ¶25) capable of use for receiving the at least one male member (Figs. 1 and 3, ¶25). As to claim 18, Stad teaches the biased latch releasably engages the at least one male member (Figs. 1-3, ¶26). As to claim 19, Stad teaches the at least one male member includes a notch (36, Figs. 1 and 3, ¶26) capable of use for receiving the biased latch (portion 24, Figs. 1-3, ¶26). As to claim 20, Stad teaches the biased latch includes a button (21) capable of use for moving the biased latch from engagement with the proximal end of the jaw (Figs. 1-3, ¶27).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the construction of the arms and jaws as disclosed by Long such that the arms are distinct part from the jaws that are releasably connected with a biased latch, a male member, and a female opening as taught by Stad in order to releasably lock the jaws to the arms with a tight clearance and a complementary fit (Stad ¶24) via a secure lock that can prevent unintentional disengagement as well as provide enhanced versatility in that the modular component is able to be mated to the body in different orientations (Stad ¶26). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775